Citation Nr: 0014423	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  97-04 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1955 to 
October 1958.


This case come before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the RO issued a rating decision 
regarding additional issues in November 1999.  These issues 
have not yet been appealed to the Board and the Board will 
not address these issues in this decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim for an increased 
evaluation has been obtained by the RO.

2. The appellant's service connected duodenal ulcer is 
manifested by periodic vomiting episodes approximately 4 
times per year, and pain in his epigastric region.  

3. The appellant's service connected duodenal ulcer is not 
manifested by anemia, weight loss, or recurrent 
incapacitating episodes averaging 10 or more days in 
duration.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for a duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Part 4, 
Diagnostic Code (DC) 7305 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, claims for increased 
evaluations are considered to be well grounded.  A claim that 
a disability has become more severe is well grounded where 
the disability was previously service-connected and rated, 
and the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Because the veteran's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided a VA examination and X-rays.  In 
addition, the RO obtained numerous VA and private medical 
records that the veteran indicated were available.  The 
veteran has not indicated that there is any other relevant 
evidence available but not yet of record.  Overall, the Board 
finds that no further assistance is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Evidence

The appellant was initially granted service connection for a 
duodenal ulcer by rating decision dated in February 1965.  He 
was assigned a disability rating of 20 percent.  This rating 
has been confirmed and continued to date and has been the 
subject of numerous rating decisions since 1965 confirming 
this rating.

In 1994, the appellant filed a claim for an increased rating, 
asserting his condition had worsened.  VA outpatient 
treatment notes between May 1993 and May 1994 indicate that 
he was seen for pain and a bloated feeling in his stomach on 
several occasions.  He was diagnosed at that time with 
duodenal ulcer disease which was consistent with his previous 
diagnosis.

In February 1997, the appellant received a VA examination for 
his stomach.  The examiner noted that the appellant had 
approximately 2 vomiting spells every six months and was 
complaining of pain in his epigastric area.  The appellant 
was not anemic, and had not experienced any weight loss.  The 
examiner noted that the appellant did not suffer from any 
episodes, but was in constant discomfort.  The examination 
showed no hematemesis or melena.  X-rays showed a hiatal 
hernia with gastroesophageal reflux and a mass consistent 
with possible neoplasm.  The appellant received a surgical 
referral to rule out gastric carcinoma.  An endoscopic 
examination was requested.  A subsequent attempt to obtain 
the results of the endoscopic examination and other 
additional records was unsuccessful.  

III.  Analysis

The appellant contends that a disability rating in excess of 
20 percent is warranted for his service connected duodenal 
ulcer.

Under the regulations a 20 percent evaluation is warranted 
for a duodenal ulcer when the symptoms are "moderate" and 
there are "recurring episodes of severe symptoms two or 
three times a years averaging 10 days in duration; or with 
continuous moderate manifestations.  38 C.F.R. § 4.114, DC 
7305 (1999).  A higher evaluation, of 40 percent, is not 
warranted unless the symptoms are "moderately severe" and 
there is "impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 or more days in duration at least four or more times a 
year."  Id.

The terms "moderate" and "severe" are not defined in the 
VA Schedule.  Rather than applying a mechanical formula, it 
is incumbent upon the Board to arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (1999).  Terminology such as "moderate" and "severe" 
is used by VA examiners and others and although an element of 
evidence to be considered by the Board, are not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1999).

In this case, after review of all the evidence of record, the 
Board finds that a rating in excess of 20 percent is not 
warranted.  The medical evidence does not establish that the 
appellant is entitled to an increased evaluation for a 
duodenal ulcer.  In making this determination, the Board 
places great probative weight on the VA examination conducted 
in February 1997.  This examination was performed 
specifically for the purposed of a disability evaluation.  
The additional records submitted by the appellant do 
establish that he has a significant history of gastro-
intestinal discomfort, but there is no medical evidence that 
contradicts the specific clinical findings of the VA 
examination regarding the appellant's symptomatology.
The VA examination shows that the appellant is not anemic, 
has not suffered any weight loss, and has not suffered any 
episodes related to his duodenal ulcer.  He does have 
vomiting spells several times a year and generalized 
discomfort and pain.  These symptoms are most closely 
associated with a 20 percent evaluation for a duodenal ulcer.  
38 C.F.R. § 4.114, DC 7305 (1999).

The Board does not doubt the sincerity of the appellant's 
contentions regarding his belief that his disability has 
worsened, but to the extent that he contends that he should 
receive a higher rating for his duodenal ulcer disability due 
to his reported symptomatology, as a layperson, he is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against an increased rating 
above 20 percent for the duodenal ulcer disability, the 
doctrine is not for application.  Gilbert, 1 Vet. App. at 55.





ORDER

Entitlement to a disability rating in excess of 20 percent 
for a duodenal ulcer is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

